Citation Nr: 1824597	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-36 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, status post right nephrectomy, with lymph node and rib removal, with scars.

2.  Entitlement to service connection for a low back disability, secondary to renal cell carcinoma, status post right nephrectomy, with lymph node and rib removal, with scars.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1967 to October 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated January 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In August 2014, the Veteran perfected a timely substantive appeal.

The issue of entitlement to service connection for a low back disability, secondary to renal cell carcinoma, status post right nephrectomy, with lymph node and rib removal, with scars is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active duty service at Camp Lejeune, North Carolina for approximately five months in 1968.

2.  The Veteran has a current diagnosis of renal cell carcinoma, status post right nephrectomy, with lymph node and rib removal, with scars.

3.  The Veteran's renal cell carcinoma manifested to a degree of 10 percent or more after his separation from service.


CONCLUSION OF LAW

The Veteran's renal cell carcinoma is presumed to have been incurred in service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Pertinent Service Connection Laws and Regulations

An unappealed claim of service connection for renal cell carcinoma, status post right nephrectomy, with lymph node and rib removal, with scars (herbicide) was denied by the RO in a January 2005 rating decision.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

During the pendency of this appeal, effective March 14, 2017, VA amended its adjudication regulations relating to presumptive service connection, adding eight diseases, including kidney cancer, that are associated with contaminants present in the water supply at Camp Lejeune.  82 Fed. Reg. 4184-4185 (Jan. 13, 2017) (codified at 38 C.F.R. §§ 3.307, 3.309).  In order to establish presumptive service connection for a disease associated with exposure to contaminated water at Camp Lejeune, a claimant must show the following: (1) that the veteran served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953 to December 31, 1987; (2) that the veteran suffered from a disease associated with exposure to contaminants in the water supply at Camp Lejeune enumerated under 38 C.F.R. § 3.309(f); and (3) that the disease process manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(7), 3.309(f).

When a provision of law or regulation creates a new basis of entitlement to veterans' benefits through the liberalization of the requirements for entitlement to benefits, a claim under the new law is a claim separate and distinct from the claim previously denied prior to the liberalizing law or regulation. See Spencer v. Brown, 4 Vet. App. 283 (1993); aff'd 17 F.3d 368 (Fed. Cir. 1994).  In such a case, there is no attempt to reopen the finally denied claim; rather, a different claim is presented for adjudication.  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



Analysis

The Veteran asserts that his renal cell carcinoma, or kidney cancer, was caused by exposure to contaminated water at Camp Lejeune.  See Veteran's statements dated April, June, and November 2013.

The Veteran's service personnel records demonstrate that he was stationed at Camp Lejeune on active duty with the Second Battalion of the First Marine Division from February 1968 to August 1968.  The post-service medical evidence reflects that the Veteran was diagnosed in May 2004 with kidney cancer, which is included on the list of diseases associated with exposure to contaminants in the water supply at Camp Lejeune under 38 C.F.R. §  3.309(f).  Further, medical records show that he underwent a right radical nephrectomy to remove his right kidney, a lymph node, and a rib in May 2004; therefore, kidney cancer manifested to a degree of at least 10 percent since service separation.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (malignant neoplasms of the genitourinary system).

Based on the above, the Board finds that presumptive service connection for kidney cancer, as a disease associated with exposure to contaminants in the water supply at Camp Lejeune under the regulatory provisions at 38 C.F.R. § 3.309(f), is warranted.

In summary, since VA has amended 38 C.F.R. §§ 3.307 and 3.309 to establish a presumption of service connection for certain diseases associated with exposure to contaminants in the water supply at Camp Lejeune, and has included kidney cancer as one such disease, the Board finds that under the newly amended regulations, the Veteran is entitled to service connection for renal cell carcinoma, status post right nephrectomy, with lymph node and rib removal, with scars on a presumptive basis as due to such exposure.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(7); 3.309(f); 82 Fed. Reg. 4184.

The Board acknowledges that the Veteran's private physician P.M., MD rendered a positive nexus opinion dated May 2013 as to whether the Veteran's renal cancer is related to his military service.  However, because the Board is granting the Veteran's claim for service connection on a presumptive theory of entitlement under 38 C.F.R. § 3.309(f) (diseases associated with exposure to contaminants in the water supply at Camp Lejeune), there is no need to discuss entitlement to service connection on any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104.


ORDER

Entitlement to service connection for renal cell carcinoma, status post right nephrectomy, with lymph node and rib removal, with scars is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

To date, the Veteran has not been afforded a VA examination in response to his claim for entitlement to service connection for a low back disability, secondary to renal cell carcinoma, status post right nephrectomy, with lymph node and rib removal.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong of McLendon, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, as to evidence of a current disability, the Veteran's VA treatment records reflect that the Veteran reported chronic low back pain on multiple occasions from April 2009 to May 2014.  As discussed above, competent and credible evidence of record establishes that the Veteran's kidney cancer is presumptively related to his service.  During the pendency of the Veteran's claim, he asserted his belief that that his back pain is a consequence of the removal of a rib during surgery to remove his diseased kidney.  See Veteran's statement dated June 1, 2013, para. 1.  Lastly, the record lacks sufficient competent medical evidence for the Board to make a decision on the claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (The Board is prohibited from exercising its own independent judgment to resolve medical questions).

Given the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine if his current low back disability is related to his service-connected renal cell carcinoma, status post right nephrectomy, with lymph node and rib removal, with scars.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule, the Veteran for a VA examination.  The examiner must review the claims file and should note that review in the report.  Any necessary studies should be conducted, and all findings reported in detail.  Following a review of the claims file, the reviewing examiner is requested to:

a) Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any low back disability is due to or caused by the Veteran's service-connected renal cell carcinoma, status post right nephrectomy, with lymph node and rib removal, with scars.

b) Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any low back disability has been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected renal cell carcinoma, status post right nephrectomy, with lymph node and rib removal, with scars.

If aggravation is found, the examiner must address the following medical issues: (1) the baseline manifestations of any low back disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected renal cell carcinoma, status post right nephrectomy, with lymph node and rib removal, with scars.

For all requested opinions, the examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should take into account the Veteran's medical, occupational, and recreational history.  A complete rationale for all expressed opinions (causation and aggravation) should be provided.

3.  After undertaking any other appropriate development, readjudicate the issue of service connection for low back disability.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


